 Case 7:19-cr-00018-EKD Document 32 Filed 10/26/20 Page 1 of 6 Pageid#: 152




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 UNITED STATES OF AMERICA                       )
                                                )      Criminal No. 7:19-cr-00018
    v.                                          )
                                                )      By: Elizabeth K. Dillon
 LINDA VO                                       )          United States District Judge



                          MEMORANDUM OPINION AND ORDER

         On August 8, 2020, defendant Linda Vo, proceeding pro se, filed a motion for

compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i). (Dkt. No.

23.) In accordance with local Standing Order 2019-1, the court appointed the Federal Public

Defender (FPD) and ordered the FPD to respond within seven days with any supplemental filing.

(Dkt. Nos. 24, 25.) On August 11, 2020, the FPD responded to the court’s order and declined to

supplement Vo’s motion. (Dkt. No. 27.) On August 18, 2020, the United States filed an

opposition to Vo’s motion. (Dkt. No. 28.) Neither Vo nor the FPD filed a reply brief, and the

court finds that a hearing on the motion is not necessary. For the reasons stated below, the court

will deny Vo’s motion.

                                       I. BACKGROUND

         On March 26, 2019, Vo pleaded guilty to a two-count information alleging conspiracy to

distribute fifty grams or more of methamphetamine and possession with intent to distribute fifty

grams or more of methamphetamine. (Dkt. Nos. 10–13.) Vo distributed crack cocaine for a co-

conspirator in the Roanoke Valley and eventually developed her own customers that she supplied

with crack cocaine. (Dkt. No. 12.) Vo also made deliveries of methamphetamine and heroin for

her co-conspirator and collected money from customers of her co-conspirator. (Id.) The court



                                                1
 Case 7:19-cr-00018-EKD Document 32 Filed 10/26/20 Page 2 of 6 Pageid#: 153




sentenced Vo to one hundred and thirty-eight months as to each count, to run concurrently. (Dkt.

No. 20.)

       Vo is 26 years old (Dkt. No. 27 at 2) and was sentenced on June 7, 2019 (Dkt. No. 20).

Her projected release date is July 2, 2028. (Dkt. No. 28, Gov’t Ex. B.) Vo is being held at

Hazelton Federal Correctional Institution in Bruceton Mills, West Virginia. (Id.; Dkt. No. 23.)

       Vo states that from January through February of 2020, a large number of inmates became

seriously ill at Hazelton. (Dkt. No. 23 at 3.) She states that these inmates had COVID-19

symptoms such as coughing, high fever, body aches, chills, sore throat, and chest pains. (Id.)

She alleges that one inmate died in February 2020, after presenting COVID-19 type symptoms to

health services. (Id.) Vo claims that Hazelton did not test any of the sick inmates for COVID-19

and that she has not been tested for COVID-19. (Id. at 3–4.) Vo states that the “refusal to test all

inmates amid a global health crisis is simply irresponsible, negligent, and []reckless,” and “the

continuous threat of the coronavirus causes [her] unwarranted mental and emotional stress.” (Id.

at 3, 5–6.) Vo claims the conditions at Hazelton, which she believes put her at risk of

contracting COVID-19, violate her rights under the Eighth Amendment of the United States

Constitution. (Id. at 5.)

       The government states that as of August 18, 2020, Hazelton has had no confirmed cases

of COVID-19 in the inmate population. (Dkt. No. 28 at 3 (citing Bureau of Prisons, COVID-19

Inmate Test Information, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited

Sept. 22, 2020).) The government noted that Vo has not offered any qualifying underlying

health condition or other extraordinary circumstance to justify her request. (Id. at 1.)




                                                 2
 Case 7:19-cr-00018-EKD Document 32 Filed 10/26/20 Page 3 of 6 Pageid#: 154




       Vo requests a reduction in her sentence to time served, or in the alternative, a suspension

of the remainder of her sentence and an order to begin her period of probation. (Dkt. No. 23 at

6.) Vo plans to live with her sister in Roanoke if she is released. (Id.)

                                          II. ANALYSIS

A. Compassionate Release

       United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act and

in pertinent part, provides that the court may not modify a term of imprisonment once it has been

imposed except that:

               (A) the court, upon motion of the Director of the Bureau of Prisons,
               or upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the Bureau
               of Prisons to bring a motion on the defendant’s behalf or the lapse
               of 30 days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or supervised
               release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent they are applicable,
               if it finds that –

               (i) extraordinary and compelling reasons warrant such a
               reduction . . . .

In addition to satisfying the above, the reduction must be “consistent with [the] applicable policy

statement issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1). The Sentencing

Commission’s policy statement on compassionate release is set forth in U.S. Sentencing

Guidelines § 1B1.13. The Policy provides that under § 3582(c)(1)(A), the court may reduce a

term of imprisonment “if, after considering the factors set forth in 18 U.S.C. § 3553(a),” the

court determines that:

               (1)(A) Extraordinary and compelling reasons warrant the reduction;
               ...



                                                  3
 Case 7:19-cr-00018-EKD Document 32 Filed 10/26/20 Page 4 of 6 Pageid#: 155




                (2) The defendant is not a danger to the safety of any other person
                or to the community, as provided in 18 U.S.C. § 3142(g); and

                (3) The reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13. In the application notes, the Policy recognizes extraordinary and compelling

reasons with regard to medical conditions (terminal illnesses or serious conditions that diminish

self-care abilities), age with deterioration and significant time served, family circumstances, and

other extraordinary and compelling reasons other than, or in combination with, the above

reasons. U.S.S.G. § 1B1.13 n.1.

        “A defendant seeking compassionate release has the burden of establishing that such

relief is warranted.” United States v. Ferguson, No. 515CR00018KDBDSC1, 2020 WL

5300874, at *2 (W.D.N.C. Sept. 4, 2020). Compassionate release is “an extraordinary and rare

event.” White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019). Rehabilitation,

standing alone, “shall not be considered an extraordinary and compelling reason” for a sentence

modification. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13 n.3.

B. Exhaustion

        While the First Step Act modified § 3582(c)(1)(A) to allow a prisoner to bring a motion

on his or her own behalf, the statute still includes an exhaustion requirement. The court has

previously found that § 3582’s exhaustion requirement is not a jurisdictional bar, but rather a

claims-processing rule that may be waived. See United States v. Brown, Criminal No. 7:19-cr-

00036, 2020 WL 4506798, at *3 (W.D. Va. Aug. 5, 2020). Here, the government does not

contest whether Vo exhausted her administrative remedies within the Bureau of Prisons (BOP).

(Dkt. No. 28 at 4.) Therefore, the exhaustion requirement does not stand in the way of granting

relief to Vo.




                                                  4
 Case 7:19-cr-00018-EKD Document 32 Filed 10/26/20 Page 5 of 6 Pageid#: 156




C. Extraordinary and Compelling Reasons

        Vo bases her motion for release on her risk of contracting COVID-19 while in custody.

“In the context of the COVID-19 outbreak, courts have found extraordinary and compelling

reasons for compassionate release when an inmate shows both a particularized susceptibility to

the disease and a particularized risk of contracting the disease at [their] prison facility.” United

States v. Harper, No. 7:18-cr-00025, 2020 WL 2046381, at *3 (W.D. Va. Apr. 28, 2020) (citing

United States v. Feiling, Criminal No. 3:19cr112 (DJN), 2020 WL 1821457, at *7 (E.D. Va. Apr.

10, 2020); United States v. Dungee, Case No. 7:15CR00005, 2020 WL 1666470, at *2 (W.D. Va.

Apr. 4, 2020)).

        Vo argues that she is at a heightened risk for contracting COVID-19 because there are

many inmates at Hazelton with symptoms of the virus. The government contests this point,

stating that as of August 2020, Hazelton had no confirmed cases of COVID-19 in the inmate

population. (Dkt. No. 28 at 3.) Vo also argues that that she may be at an increased risk for

contracting the virus because the prison is not testing all inmates for COVID-19. (Dkt. No. 23.)

The government explains that in March 2020, the BOP began implementing a plan to mitigate

the spread of COVID-19 in prisons. (Dkt. No. 28 at 5.) This plan includes, among other

mitigation measures, COVID-19 testing for all inmates during the intake process, prior to

transport between BOP facilities, and before entering the general prison population. (Id. at 6–7.)

The BOP also conducts preventative testing for inmates who show symptoms of infection. (Id.) 1

        Vo does not present any underlying health conditions that make her particularly

susceptible to contracting COVID-19. In addition, Vo does not have a particularized risk of


        1
           Vo also alleges that her risk of contracting COVID-19 in prison violated her Eighth Amendment rights
under the United States Constitution. However, as the government notes, a motion for compassionate release is not
the appropriate vehicle for Eighth Amendment claims. (Dkt. No. 28 at 5 n.3.) As such, the court will not address
her Eighth Amendment argument.

                                                        5
 Case 7:19-cr-00018-EKD Document 32 Filed 10/26/20 Page 6 of 6 Pageid#: 157




contracting the virus at Hazelton, because there have been no positive cases of the virus among

inmates at that facility. See United States v. Vazquez-Ahumada, No. 5:18-CR-00005, 2020 WL

4249401, at *3 (W.D. Va. July 22, 2020) (finding that there is no particularized risk of

contracting the virus in prison when the prison has not had any positive cases of COVID-19).

The court appreciates Vo’s concern about the contracting COVID-19 in prison, but the BOP is

taking active steps to keep the virus out of its prison facilities. See Bureau of Prisons, BOP

Implementing Modified Operations, Fed. Bureau of Prisons,

https://www.bop.gov/coronavirus/covid19_status.jsp (last visited Sept. 16, 2020). Therefore, the

court finds that Vo does not have extraordinary and compelling reasons to justify compassionate

release.

                                       III. CONCLUSION

       For the reasons stated above, it is hereby ORDERED that Vo’s motion for compassionate

release (Dkt. No. 23.) is DENIED. The clerk is directed to provide a copy of this order to the

defendant, all counsel of record, and the United States Probation Office.

       Entered: October 26, 2020.



                                              /s/ Elizabeth K. Dillon
                                              Elizabeth K. Dillon
                                              United States District Judge




                                                 6
